

 
Exhibit 10.2

RESTRICTED STOCK AGREEMENT
 
AGREEMENT entered into effective July 15, 2013 (“Grant Date”) by and between
Supertel Hospitality, Inc., a Virginia corporation (“Company”) and Jeffrey
Dougan, an employee of the Company (“Employee”).
 
1. Inducement Award.  25,000 shares (the “Restricted Shares”) of the Company’s
common stock (“Stock”), shall be issued as hereinafter provided in Employee’s
name subject to certain restrictions thereon.  The Restricted Shares shall
become non-forfeitable and fully vested in staggered one-third (1/3) increments
on July 15, 2014, July 15, 2015 and July 15, 2016, provided that with respect to
each increment, the Employee is in the continuous employment of the Company on
such vesting date.  In the event of termination of the Employee’s employment
(voluntary or involuntary), the Employee shall forfeit all of the Restricted
Shares not then vested.  This restricted stock grant is intended to be an award
of Stock described in Rule 5635(c)(4) of the Marketplace Rules of the NASDAQ
Stock Market, Inc. and is being made to the Employee as an inducement material
to the Employee’s entering into employment with the Company.
 
2. Dividends and Voting Rights.  The Employee shall be entitled to receive any
dividends paid with respect to the Restricted Shares that become payable;
provided, however, that no dividends shall be payable to or for the benefit of
the Employee for the Restricted Shares with respect to the record dates
occurring prior to the Grant Date, or with respect to record dates occurring on
or after the date, if any, on which the Employee has forfeited the Restricted
Shares.  The Employee shall be entitled to vote the Restricted Shares to the
same extent as would have been applicable to the Employee if the Employee was
then vested in the shares; provided, however, that the Employee shall not be
entitled to vote the shares with respect to record dates for such voting rights
arising prior to the Grant Date, or with respect to record dates occurring on or
after the date, if any, on which the Employee has forfeited the Restricted
Shares.
 
3. Restricted Shares.  Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:
 
(a)           Forfeiture Restrictions:  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company or employing subsidiary, Employee shall, for no consideration,
forfeit to the Company all Restricted Shares to the extent then subject to the
Forfeiture Restrictions.  The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as “Forfeiture Restrictions.”  The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.  Notwithstanding the foregoing, the Forfeiture Restrictions
shall lapse on the earlier of: (i) the vesting date of such Restricted Shares as
have vested pursuant to Paragraph 1, (ii) the date of a Change of Control (as
such term is defined in the Supertel 2006 Stock Plan), (iii) the date Employee’s
employment with the Company is terminated by reason of death or total disability
(as determined by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) using the definition of total disability of the
Company’s long term disability plan), or (iv) July 14, 2016 (if the Employee’s
employment with the Company has not previously terminated on such date(s)).
 
(b)           Certificates:  A certificate evidencing the Restricted Shares
shall be issued by the Company in Employee’s name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Employee
shall have voting rights and shall be entitled to receive all dividends as
described in Paragraph 2 of this Agreement.  The certificate shall bear a legend
evidencing the nature of the Restricted Shares, and the Company may cause the
certificate to be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Company as a depository for
safekeeping until the forfeiture occurs or the Forfeiture Restrictions lapse
pursuant to the terms of the Plan and this Award.  Upon the lapse of the
Forfeiture Restrictions without forfeiture and Employee’s delivery to the
Company of the Restricted Shares, the Company shall cause a new certificate or
certificates to be issued without legend in the name of Employee for the shares
upon which Forfeiture Restrictions lapsed.  Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any shares of Stock (whether
subject to the restrictions or unrestricted) may be postponed for such period as
may be required to comply with applicable requirements of any national
securities exchange or any requirements under any law or regulation applicable
to the issuance or delivery of such shares.  The Company shall not be obligated
to issue or deliver any shares of Stock if the issuance or delivery thereof
shall constitute a violation of any provision of any law or any regulation of
any governmental authority or any national securities exchange.
 
(c)           Transfer Restrictions:  The Restricted Shares may not be
transferred except in accordance with applicable federal or state securities
laws. Any certificate representing the Restricted Shares will bear a legend to
the following effect:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR
PLEDGED EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND THE
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. AS A CONDITION TO
THE TRANSFER OF THE SHARES, THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER WILL NOT BE IN
VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER APPLICABLE
SECURITIES LAWS OR THAT SUCH TRANSFER HAS BEEN REGISTERED UNDER FEDERAL AND ALL
APPLICABLE STATE SECURITIES LAWS.
 
4. Withholding of Tax.  To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restriction results in income to Employee for
federal or state income tax purposes, Employee shall deliver to the Company at
the time of such receipt or lapse, as the case may be, such amount of money or
shares of unrestricted Stock as the Company may require to meet its withholding
obligation under applicable tax laws or regulations, and if Employee fails to do
so, the Company is authorized to withhold from any cash or Stock remuneration
then or thereafter payable to Employee any tax required to be withheld by reason
of such resulting compensation income.
 
5. Reimbursement.  In the event that (i) the Company is required to restate and
submit to the Securities and Exchange Commission a restatement of its audited
financial statements for a fiscal year after fiscal 2012 due to material
noncompliance with any financial reporting requirement and (ii) Employee engaged
in fraud or intentional misconduct that caused or contributed to the need for
the restatement, as determined by the Board of Directors, the Company, in an
appropriate case as determined by the Board of Directors, shall be entitled to
(i) cancel and forfeit any Restricted Shares and/or (ii) require Employee to
return to the Company the value of such Restricted Shares (valued as of the date
of the lapse of Forfeiture Restrictions with respect thereto), in whole or part,
and return of all dividends paid thereon.  The rights of reimbursement of the
Company shall be in addition to any other right of reimbursement provided by
law.
 
6. Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
 
7. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
 
8. Governing Law.  This agreement shall be governed by, and construed in
accordance with, the laws of the State of Nebraska.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
effective as of the Grant Date.
 
SUPERTEL HOSPITALITY, INC.
         
By:  /s/ Kelly A. Walters
/s/ Jeffrey Dougan
Kelly A. Walters, President and Chief Executive Officer
Employee




